Citation Nr: 1822177	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO. 14-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


REPRESENTATION

Appellant represented by:	Texas Veterans Commission






INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).


FINDING OF FACT

The competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, standing alone, effectively preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C. § 501, 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim.
Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm. The sole fact that he is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), rated at 50 percent; diabetes mellitus, rated at 20 percent; peripheral neuropathy of the left lower extremity, rated at 20 percent; peripheral neuropathy of the left lower extremity, rated at 20 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent; tinnitus, rated at 10 percent; right ear hearing loss, rated at 0 percent; and erectile dysfunction, rated at 0 percent. His combined disability rating is 80 percent. Therefore, the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis. See 38 C.F.R. § 4.16.

The Veteran contends that his service-connected disabilities, particularly his PTSD, prevent him from obtaining and maintaining substantially gainful employment. See February 2012 VA Form 21-8940. 

According to the record, the Veteran underwent a VA examination of his service-connected PTSD in June 2011. The Veteran reported that he has been married and divorced 3 times, lives alone in the country with his dog, and does not get along with anybody else. He also reported that he has a few friends that come around but does not encourage people to visit him. He indicated that he prefers a more solitary existence in effort to avoid conflict that has plagued his interactions with others since service. In addition, he noted experiencing attention disturbance, including forgetting and losing things. 

The examiner found that the Veteran's social, marital, and occupational relationships had been marked with conflict related to irritability, low tolerance of frustration, anger, and readiness to react with aggression. The examiner also noted that the Veteran could not spell "world" backwards without error. Further, the examiner noted reports of inappropriate behavior, including angry outbursts and irritability, especially in crowds, as well as physical aggression when waking up. The examiner determined that the Veteran's recent memory was severely impaired and that the Veteran's conflicts in relationships, detachment, poor conflict resolution skills, irritability, intolerance of crowds, and low frustration tolerance are likely to mar work relationships if he has to work in coordination with others. The examiner also determined that his prognosis for improvement was guarded to poor.

In his February 2012 TDIU claim form, the Veteran indicated that he worked full-time as a maintenance worker from April 1968 to October 2001 and became too disabled to work due to his PTSD beginning in January 2003. He also indicated that he had 2 years of college education.

In January 2013, the Veteran underwent a further VA psychiatric examination. The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. He also reported decline in memory and mobility, including an inability to get on ladders or to get himself off the floor. Further, the Veteran noted that he seeks comfort by ministering to inmates but would have difficulty at a job due to his memory decline and irritability. The examiner noted additional symptoms of depressed mood; mild memory loss; circumstantial, circumlocutory, or stereotyped speech; and difficulty establishing and maintaining effective work and social relationships. The examiner determined that there had not been a significant change in the Veteran's functioning due specifically to his PTSD since the June 2011 VA examination. In addition, the examiner determined that the Veteran did not appear to be unemployable specifically due to PTSD symptoms. The examiner reasoned that although he would have difficulty being around people, the Veteran worked the night shift in his previous work to avoid being around people. The examiner also noted that the Veteran wanted to return to ministering to inmates.

Examinations regarding the Veteran's service-connected diabetes mellitus and peripheral neuropathy were performed in February 2013. The Veteran reported difficulty getting out of his vehicle after sitting for a long time and sometimes stumbling and almost falling when he walks. He also reported numbness and tingling in both hands. No hospitalizations for episodes of ketoacidosis or hypoglycemic reactions were noted. The examiner determined that the Veteran's diabetes mellitus did not impact his ability to work. In addition, the examiner noted an absence of symptoms of lower and upper peripheral neuropathy.

In March 2013, the Veteran submitted to a VA examination regarding his service-connected right ear hearing loss and tinnitus. He reported that his right ear hearing loss considerably impacts his ability to work. Additionally, he stated that his tinnitus has also impacted his ability to work.

The Veteran presented to a VA psychology consultation for a neuropsychological evaluation due to concerns about attention and concentration difficulties and low performance on cognitive screening. During the consultation, the Veteran could not recall his date of birth. He would also stare away and not answer the question asked. His speech was even in rate and rhythm was reduced. The Veteran indicated that he has a service dog and lives by himself. His daughter reportedly does all his cooking, cleaning, and laundry and monitors his medication compliance. Regarding his work relationships, the Veteran stated that he had many verbal arguments in his previous work and that if he had not worked nights, he would have been fired. The mental health provider noted difficulty in word-finding, verbal comprehension, concentration, and short-term memory. Specifically, the provider noted that the Veteran had difficulty "saying the right words," misinterprets what others say, is easily distracted by internal thoughts and external noises, loses train of thought, and has informational processing slowed at times by intrusive memories. The provider also noted that the Veteran needed to be reminded to shower and change clothes regularly.

In a subsequent consultation results note, the mental health provider determined that it was likely that the Veteran's presentation of depression is at least partially responsible for his current cognitive performance. See July 2014 VA psychology non-visit consultation results. The provider noted that the Veteran seemed to have difficulty consistently paying attention and learning material and seemed to be easily overwhelmed. According to the provider, his lack of attention likely impacted his learning and, therefore, he cannot recall what he learns. The Veteran also appeared to have intermittently slowed processing, limited frustration tolerance, moderately to severely impaired memory, and difficulty with mental flexibility and abstract thinking, which also appeared to impact his functioning. Functional testing suggested that the Veteran needed assistance with some higher level aspects of money management. 

An additional VA psychiatric examination took place in April 2015. The Veteran reported that he believed his memory was fair, but experienced occasional difficulty concentrating. The examiner found the Veteran capable of managing his financial affairs. The examiner also determined that, due to his reported irritability and preference for self-isolation, the Veteran is unlikely to be able to maintain employment if he has to work closely with large groups of co-workers. Simultaneously, the examiner noted that the Veteran managed to keep employment for 33 years because he worked the last 12 to 15 years on the night shift, during which time he had less interpersonal contact. The Veteran also reportedly attributed some of his difficulties to the personality and a management style of his supervisor. Therefore, the examiner concluded that the Veteran's PTSD would not limit his employment in a setting similar to the one he worked in previously.

Upon review of the record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, standing alone, effectively preclude all forms of substantially gainful employment. The Veteran's VA treatment records reflect significant cognitive and attention deficits that are related to his service-connected PTSD. According to his June 2014 neuropsychological evaluation, the Veteran experiences moderate to severe memory impairment, including an inability to recall his own date of birth and having to be reminded to shower and change clothes regularly. The evaluation found that his lack of attention likely impacts his learning and his ability to recall what he has learned. Functional testing in connection with the evaluation also suggested that he needed assistance with managing his money. The Veteran's dependence on his daughter in performing basic household chores further evidences significant functional limitations due to his service-connected PTSD. There is no evidence to doubt the credibility of the Veteran or his mental health provider.

Conversely, the VA examinations during the period on appeal concluded that the Veteran's PTSD does not preclude all forms of substantially gainful employment. The April 2015 examination concluded, based on his lengthy former employment in the night shift, that the Veteran could work in an employment setting with less interpersonal contact. The Veteran also described his memory as fair during the examination. Further, the January 2013 examination determined that the Veteran was not unemployable specifically due to his PTSD symptoms, reasoning, similarly, that he had avoided being around people by working the night shift in his last job. The examiner also cited the Veteran's work ministering to inmates as evidence that he is not unemployable.

While finding that the VA examinations credible, the Board notes that neither examiner addressed the impact that the Veteran's other service-connected disabilities may have on his ability to secure and maintain substantially gainful employment. Further, the April 2015 examination did not address the compelling findings of the June 2014 neuropsychological evaluation. The Board also finds significant the finding of the January 2013 examination that there had not been a significant change in the Veteran's functioning due specifically to his PTSD since the June 2011 VA examination. The June 2011 examination noted severely impaired memory and irritability with angry outbursts. The examination also reflects significant cognitive deficits, such as an inability to spell simple words backwards. The January 2013 examination did not address any of these PTSD symptoms that would likely have an impact on the Veteran's ability to work in substantially gainful employment. Finally, the Board notes that, although the Veteran indicated he enjoyed ministering to inmates, volunteer or charity work does not constitute substantially gainful employment, and, therefore, is not dispositive evidence that the Veteran can secure and maintain substantially gainful employment. See 38 C.F.R. § 4.16.

Therefore, in light of the credible yet contradictory evidence of unemployability due to the Veteran's service-connected PTSD, the Board resolves all reasonable doubt in his favor and concludes that the criteria for a TDIU have been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.



ORDER

Entitlement to a TDIU is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


